SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Ultra–Short Duration Fund Effective August 15, 2011, the following replaces similar disclosure in the fund’s summary prospectus. The following information replaces the “SHAREHOLDER FEES” table under the “FEES AND EXPENSES OF THE FUND” sectionof the fund’s prospectus. SHAREHOLDER FEES (paid directly from your investment) A B C INST S Maximum sales charge (load) imposed on purchases, as % ofoffering price None None None None Maximum deferred sales charge (load), as % of redemption proceeds None None None The following information replaces similar information in the “EXAMPLE” section under the “FEES AND EXPENSES OF THE FUND” section of the fund’s prospectus: Years A B C INST S 1 3 5 10 You would pay the following expenses if you did not redeem your shares: Years A B C INST S 1 3 5 10 Please Retain This Supplement for Future Reference July 25, 2011 PROSTKR–105
